Citation Nr: 1132494	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  96-40 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as secondary to the Veteran's service-connected duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Private psychiatrist


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1954 to April 1956.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 1997 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO).

In February 1998, the Veteran's private psychiatrist testified before a Decision Review Officer at a hearing at the RO.  A transcript of that hearing has been associated with the claims folder.  

This case has been both before the Board and the Court of Appeals for Veterans Claims (Court) a number of times.  Most recently, in December 2008, the Board denied the Veteran's claim for service connection.  The Veteran appealed this decision and, in December 2010, the Court issued a Memorandum Decision that vacated the Board's December 2008 decision and remanded the claim to the Board.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court's decision identified two problems with the Board's previous decision, both relating to documents that VA has not obtained in conjunction with the Veteran's appeal.  Specifically, the Memorandum Decision highlighted two documents that were mentioned in the Board's December 2008 decision: a March 1975 treatment record and a 1989 police department psychiatric evaluation.  

The March 12, 1975 treatment record was first mentioned by the Veteran's VA examiner in his April 1999 VA examination.  That examiner quoted from a March 12, 1975 progress note from a VA hospital and noted that this treatment report demonstrated that his psychological factors affected his ulcer.  In its May 1999 remand, the Board instructed the RO/AMC to obtain the Veteran's VA treatment records and specifically instructed the RO/AMC to obtain this record.  Though many of the Veteran's VA treatment records from the time around this note were obtained and added to the claims file, this record still remains outstanding.  Thus, on remand, the RO/AMC should again attempt to obtain this record.  

With regard to the 1989 police evaluation, this report was first mentioned in the Veteran's April 1997 VA examination.  The examiner noted that the Veteran himself provided this report along with other documents from the police.  The examiner noted that this police examination report contained a diagnosis of "psychological factors affecting a physical condition," the same diagnosis that the VA examiner provided.  In the February 1998 hearing, the Veteran's private psychiatrist referenced this report, stating that it appeared that the VA examiner used this document to diagnosis the Veteran instead of performing a complete and independent evaluation.  

Though the Veteran presented this 1989 evaluation to the examiner at the April 1997 VA examination, this report has not been made a part of the Veteran's claims file.  Thus, upon remand, the RO/AMC should seek to obtain it. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain the March 12, 1975 VA treatment report and add this to the Veteran's claims file.  Any and all attempts to obtain this should be documented in the Veteran's claims file.  If the RO/AMC determines that this record is not available, then it should make a formal finding of unavailability and add this finding to the record.  

2.  With any necessary assistance from the Veteran, the RO/AMC should seek to obtain the 1989 police psychiatric evaluation referenced in the April 1997 VA examination.  The RO/AMC should first ask the Veteran to supply this evaluation himself, as it is clear from the April 1997 examination that he has a copy of this evaluation.  If the Veteran is not able to supply the record, then the RO/AMC should ask the Veteran to identify where this record may be (e.g., which police department may have this record and where that department is located) and ask him to provide a waiver for VA to obtain this evaluation.  If the RO/AMC determines that this 1989 police evaluation is not available, then it should make a formal finding of unavailability and add this finding to the record.

3.  Before issuing a Supplemental Statement of the Case or returning this claim to the Board, the RO/AMC should confirm that the above ordered development has been completed.  If any tasks remain outstanding, then the RO/AMC should endeavor to complete them.  

4.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


